Citation Nr: 1015265	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-17 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for renal 
insufficiency.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1942 to December 
1945 and from July 1951 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in March 2010.  A 
transcript of his hearing has been associated with the 
record.
 

FINDINGS OF FACT

1.  Renal insufficiency is shown to at least as likely as not 
be related to Atabrine ingestion in service.

2.  The Veteran had acoustic trauma in service; recurrent 
tinnitus has purportedly been present in and since service, 
and the credible evidence is in approximate balance as to 
whether it may be reasonably associated with his in-service 
noise exposure.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, renal 
insufficiency was incurred in service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

2.  Resolving doubt in favor of the Veteran, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As discussed 
below, the Board has determined that the criteria for the 
benefits sought on appeal have been met.  Accordingly, no 
further notification or assistance pursuant to the VCAA is 
necessary.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

	Renal Insufficiency

Having carefully reviewed the record pertaining to this 
claim, the Board has determined that service connection for 
renal insufficiency is warranted.  The Veteran maintains that 
this disability is related to Atabrine use while he was in 
the South Pacific during World War II.  Available service 
medical records are negative for prescription of this drug.  
However, the Board observes that the RO, in a July 2009 
supplemental statement of the case, conceded Atabrine use.  
It noted that a U.S. Army directive dated in April 1943 
indicated that in highly malarious areas Atabrine would be 
taken once daily, six days per week.  Available service 
personnel records reflect that the Veteran served with the 
5th Air Force in the  South West Pacific area.

In an August 2007 statement, T.E.D., M.D., a private 
internist indicated that the Veteran had chronic renal 
insufficiency, and that it was as likely as not caused by 
Atabrine taken during World War II.  He acknowledged that the 
Veteran also had type II diabetes mellitus, but that it was 
impossible to determine which condition led to renal failure.  
At the March 2010 hearing, the Veteran's representative read 
a March 11, 2010 statement by Dr. D. that indicated that he 
had reviewed the Veteran's medical record and he concluded 
that Atabrine as likely as not contributed to his chronic 
kidney disease.  He cited a subscription medical information 
service as his source of information concerning the family of 
drugs that included Atabrine.  He also acknowledged that the 
Veteran suffered from hypertension and type II diabetes, and 
stated that it was impossible to determine which of the three 
factors did not lead to the chronic kidney disease.

The Board also acknowledges that in July 2009, a VA examiner 
concluded that he could not make a connection between mild 
renal insufficiency and the use of Atabrine in World War II 
without a great deal of speculation.  However, the Board 
finds that this constitutes neither a positive nor negative 
opinion regarding the question of etiology.  In essence, the 
Board has not been presented with any negative opinion 
regarding the etiology of renal insufficiency, and a positive 
nexus opinion from the Veteran's private physician is of 
record.  This opinion accounts for other possible etiologies 
and was reportedly based on medical research by the private 
physician.  Accordingly, the Board finds that service 
connection for renal insufficiency is reasonably in order.

	Tinnitus

Tinnitus has been variously defined.  It is "a sensation of 
noise (as a ringing or roaring) that is caused by a bodily 
condition (as wax in the ear or a perforated tympanic 
membrane").  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It 
is a noise in the ears, such as ringing, buzzing, roaring, or 
clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a 
ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. 
App. 471, 472 (1995).  "Tinnitus can be caused by a number of 
conditions, including injuries, acute diseases, and drug 
reactions [but] disablement from tinnitus does not depend on 
its origin."  59 Fed. Reg. 17,297 (April 12, 1994).

The Board observes that in Charles v. Principi, 16 Vet. App. 
370, 374-375 (2002), the Court specifically held that 
tinnitus is a condition which is capable of lay observation.  
See also Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).

Having reviewed the record pertaining to this claim, the 
Board has determined that service connection for tinnitus is 
also warranted.  Available service personnel records disclose 
that the Veteran had service as a navigator on the B-25 
bomber during World War II.  He flew low level bombing 
missions and had approximately 800 flying hours, of which 290 
hours were designated as combat hours by the service 
department.  Accordingly, the Board accepts that the Veteran 
was subjected to acoustic trauma during service.  Moreover, 
the Board finds that the designation of 290 hours of combat 
flying hours by the service department results in the 
application of the provisions of 38 U.S.C.A. § 1154 (West 
2002).

In this case, the Veteran contends that he had ringing in his 
ears during service for which he sought treatment by a flight 
surgeon.  He maintains that he has had periodic tinnitus 
since service and that it currently occurs.  Available 
service treatment records do not include any clinical 
treatment reports.  However, as noted, tinnitus is a 
condition which is capable of lay observation.  Charles.  

The Board acknowledges that on VA examination in September 
2006 the examiner questioned the Veteran about his claimed 
tinnitus, and noted his response that he was not sure when it 
began, but that it was following service.  He opined that it 
was not likely that tinnitus was related to service.  He 
again noted that tinnitus started after service.  No other 
rationale was provided.  In March 2007 the VA audio examiner 
addressed the Veteran's contention that his tinnitus did in 
fact begin in service, characterizing the contention as a 
change of his previous statement.  He concluded that such did 
not alter his opinion.  Again, he provided no rationale other 
than the idea that the Veteran had originally reported onset 
following service.

The evidence does demonstrate that the Veteran was exposed to 
acoustic trauma as a participant in combat, and he states 
that he has suffered from tinnitus since that time.  There is 
no evidence of significant non-military noise exposure.  
Rather, the Veteran reportedly worked in market research 
following service.  While the September 2006 VA examiner 
opined that tinnitus was not related to service, he based his 
opinion mainly on the Veteran's then report of onset 
following service.  He failed to account for significant 
military noise exposure as well as the Veteran's consistent 
report of symptoms during service and in the years 
thereafter, and refused to accept the Veteran's contention 
that the report of onset following service was incorrect.  In 
light of evidence showing current tinnitus and acoustic 
trauma in service, the Board finds that there is at least an 
approximate balance of positive and negative evidence.  
Therefore, having resolved doubt in favor of the Veteran, 
service connection for tinnitus is granted.




ORDER

Entitlement to service connection for renal insufficiency is 
granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


